           Case 1:18-cv-09115-AKH Document 21 Filed 10/15/18 Page 1 of 2
                                                                              USDCSDNY
                                                                              DOCUMENT
                                                                              ELECTRO NICALLY FILED
                                                                                                   =:l
  UNITED STATES DISTRICT COURT
                                                                              DOC#:
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------------- X            DATE FILED:~ --1-r~ / ~ /

  D.J.C.V. and Mr. C.,
                                                                     SUMMAR Y ORDER
                                         Petitioners,
              -against-                                              18 Civ. 9115 (AKH)

  U.S. IMMIGRATION AND CUSTOMS
  ENFORCEMENT, et al.,

                                           Respondents.
  -------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Except in the most dreadful circumstances, a court should not countenance the

cruelty of the separation of a parent and child by the government. Here, the government does not

allege that Petitioner Mr. C. is unwilling or unfit to care for Petitioner D.J.V.C., his child, or any

other adequate reason why petitioners should not be reunited. For these reasons, and for the

reasons stated on the record, the court finds that continued separation of the petitioners would

cause irreparable harm to them both, and that petitioners have established a likelihood of success

on the merits in connection with their petition for injunctive relief. In this regard, the court

considers persuasive the decisions of other federal courts in similar cases. See, e.g., Cruz Paz v.

Lloyd et al., No. 18 Civ. 8993, ECF No. 11 (S.D.N.Y. Oct. 5, 2018) (Crotty, J.); Paixao v.

Sessions et al., No. 18 Civ. 4591, ECF No. 16 (N.D. Ill. July 5, 2018) (Shah, J.); Souza v.

Sessions et al., No. 18 Civ. 4412, ECF No. 23 (N.D. Ill. Jun. 26, 2018) (Shah, J.); Maldonado v.

Lloyd et al., No. 18 Civ. 3089, ECF No. 28 (S.D.N.Y. May 4, 2018) (Keenan, J.). Mr. C.'s

single misdemeanor conviction from eight years ago does not provide a sufficient basis to

distinguish this case.
         Case 1:18-cv-09115-AKH Document 21 Filed 10/15/18 Page 2 of 2



                The government is ordered to turn over D.J.C.V. to her father immediately,

pursuant to the conditions laid out in an Order to follow. The clerk is directed to terminate all

open motions.

                SO ORDERED.

Dated:          Octo ber~                       /Y /fr:.>L/~ & -
                New York, New York              ~K.H    tC£filEIN
                                                  United States District Judge




                                                2
